 


THIRD AMENDMENT TO
AMENDED AND RESTATED LOAN AGREEMENT


This THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
is dated as of July 31, 2018, and is entered into by and among HORIZON GLOBAL
CORPORATION, a Delaware corporation (“Parent Borrower”), HORIZON GLOBAL AMERICAS
INC., a Delaware corporation (“Horizon Americas”) (f/k/a Cequent Performance
Products, Inc., a Delaware corporation and successor by merger with Cequent
Consumer Products, Inc., an Ohio corporation), CEQUENT UK LIMITED, a company
incorporated in England and Wales with company number 08081641 (“Cequent UK”),
CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of the
Province of Ontario (“Cequent Canada”, and together with Parent Borrower,
Horizon Americas and Cequent UK, collectively, “Borrowers”), HORIZON GLOBAL
COMPANY LLC, a Delaware limited liability company (“Horizon Global”), the other
Persons party to this Amendment as Obligors, the financial institutions party to
this Amendment as Lenders, and BANK OF AMERICA, N.A., a national banking
association, in its capacity as agent for itself and the other Secured Parties
(“Agent”).
WHEREAS, the Borrowers, the other Obligors party hereto, the Agent and the
Lenders have entered into that certain Amended and Restated Loan Agreement dated
as of December 22, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”);
WHEREAS, Parent Borrower, the other Obligors party thereto and Agent entered
into that certain ABL Guarantee and Collateral Agreement dated as of June 30,
2015 in order to secure the Obligations;    
    
WHEREAS, certain Borrowers, Horizon International Holdings LLC, a Delaware
limited liability company, Cequent UK, Cequent Canada, Cequent Nederland
Holdings B.V., a company formed under the laws of the Netherlands, Cequent
Mexico Holdings B.V., a company formed under the laws of the Netherlands,
Cequent Sales Company de Mexico, S. de R.L. de C.V., a limited liability company
formed under the laws of Mexico, Cequent Electrical Products de Mexico, S. de
R.L. de C.V., a limited liability company formed under the laws of Mexico, and
Agent entered into that certain Foreign Facility Guarantee and Collateral
Agreement dated as of December 22, 2015 in order to secure the Foreign Facility
Obligations; and


WHEREAS, the Borrowers and the other Obligors have requested that the Agent and
the Required Lenders agree to enter into certain amendments to the Loan
Agreement described below.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Documents and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Loan Agreement, as amended hereby.





--------------------------------------------------------------------------------

 


ARTICLE II
AMENDMENTS TO LOAN AGREEMENT
On the Amendment Effective Date (as defined below), the Loan Agreement is hereby
amended as follows:


2.01.    ERISA. The definition of “ERISA” in Section 1.1 of the Loan Agreement
is hereby amended and restated to read in its entirety as follows:
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


2.02.    New Definitions. The following new definitions are hereby added to
Section 1.1 of the Loan Agreement in appropriate alphabetical order to read in
their entirety as follows:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Term Loan Agreement Fourth Amendment” that certain Fourth Amendment to Credit
Agreement, dated as of July 31, 2018, among Term Loan Agent, the Term Loan
Lenders party thereto, the Parent Borrower, Horizon Global Americas Inc., a
Delaware corporation, Horizon Global Company LLC, a Delaware limited liability
company, and the other parties thereto.


2.03.    Computation of Interest, Fees, Yield Protection. The following is
hereby inserted at the end of Section 3.3 of the Loan Agreement:
“Each Canadian Domiciled Obligor confirms that it understands and is able to
calculate the rate of interest applicable to the Canadian Facility Obligations
based on the methodology for calculating per annum rates provided in this
Agreement. Each Canadian Domiciled Obligor irrevocably agrees not to plead or
assert, whether by way of defense or otherwise, in any proceeding relating to
this Agreement or any other Loan Document, that the interest payable under this
Agreement and the calculation thereof has not been adequately disclosed to the
Canadian Domiciled Obligors as required pursuant to Section 4 of the Interest
Act (Canada).”


2





--------------------------------------------------------------------------------

 


2.04.    Employee Benefit Plans. A new Section 9.1.10(e) is hereby inserted into
the Loan Agreement to read in its entirety as follows:
“(e)    Use of Plan Assets. No Borrower uses “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.”
2.05.    Financial and Other Information. Section 10.1.2(e) of the Loan
Agreement is hereby amended and restated to read in its entirety as follows:
“(e)    promptly following any request therefor, provide information and
documentation reasonably requested by Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act, the Beneficial
Ownership Regulation, and the AML Legislation;”
2.06.    Amendment of Material Documents. Section 10.2.11(b)(iii) of the Loan
Agreement is hereby amended and restated to read in its entirety as follows:
“(iii) adds any mandatory prepayment provision or changes any mandatory
prepayment provision in a manner that would increase the amount of any mandatory
prepayment of the Term Loan Debt (provided, however, that this clause (iii)
shall not restrict the modification to the definition of “ECF Percentage”
effected by the Term Loan Agreement Fourth Amendment),”
2.07.    Lender Representations and Warranties. A new Section 12.18 is hereby
inserted into the Loan Agreement to read in its entirety as follows:
“12.18    Lender Representations and Warranties.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Obligor, that at least one of the following is and will be
true:
(i)
such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into,



3





--------------------------------------------------------------------------------

 


participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement,
(iii)
(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)
such other representation, warranty and covenant as may be agreed in writing
between the Agent, in its sole discretion, and such Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and the Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of any Borrower or any other Obligor, that:
(i)
none of the Agent or the Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),

(ii)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),



4





--------------------------------------------------------------------------------

 


(iv)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

(v)
no fee or other compensation is being paid directly to the Agent or the Arranger
or any their respective Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Letters of Credit, the Commitments
or this Agreement.

(c)    The Agent and the Arranger hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the
foregoing.”
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each Obligor hereby represents and warrants to each Lender and the Agent, as of
the date hereof, as of the Amendment Effective Date, and at each time that the
following representations and warranties are made or deemed to be made
thereafter, as follows:
3.01.    Authority. The execution, delivery and performance by such Obligor of
each Loan Document described in Section 5 hereof (and, with respect to the
Parent Borrower, Horizon Americas, and Horizon Global, the Term Loan Agreement
Fourth Amendment (as defined in the Loan Agreement after giving effect to this
Amendment)), and the transactions contemplated hereby or thereby, have been duly
authorized by all necessary action, and this Amendment is a legal, valid and
binding obligation of such Obligor enforceable against such Obligor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
3.02.    Representations and Warranties. Each representation and warranty of
such Obligor in the Loan Documents is true and correct as of the date hereof,
after giving effect to this Amendment (except for representations and warranties
that expressly relate to an earlier date).


5





--------------------------------------------------------------------------------

 


3.03.    Governmental Approvals; No Conflicts. The execution, delivery, and
performance by such Obligor of the Loan Documents described in Section 5 hereof
(and, with respect to the Parent Borrower, Horizon Americas, and Horizon Global,
the Term Loan Agreement Fourth Amendment (as defined in the Loan Agreement after
giving effect to this Amendment), and the consummation of the transactions
contemplated hereby or thereby, (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect Liens created under the Loan Documents and
(iii) consents, approvals, registrations, filings or actions the failure of
which to obtain or perform could not reasonably be expected to result in a
Material Adverse Effect, (b) will not violate any Applicable Law or regulation
or the charter, by-laws or other organizational documents of any Obligor or any
Subsidiary of any Obligor or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon any Obligor or any Subsidiary of any Obligor or their
assets, or give rise to a right thereunder to require any payment to be made by
any Obligor or any Subsidiary of any Obligor, except for violations, defaults or
the creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect, (d) will not result in the creation or imposition of
any Lien on any asset of any Obligor or any Subsidiary of any Obligor, except
Liens created under the Loan Documents and Liens permitted by Section 10.2.2 of
the Loan Agreement, as amended by this Amendment, and (e) do not require any
acknowledgement, agreement or consent under any indenture, agreement or other
instrument binding upon any Obligor or any Subsidiary of any Obligor or their
assets, except for such acknowledgements, agreements and consents as have been
obtained or made and are in full force and effect, and such acknowledgements,
agreements or consents the failure of which to obtain could not reasonably be
expected to result in a Material Adverse Effect.
3.04.    Solvency. Immediately after the consummation of the transactions
contemplated by this Amendment to take place on the date of this Amendment (a)
the fair value of the assets of each Obligor, at a fair valuation, will exceed
its debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of each Obligor will be greater than
the amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) each Obligor will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured or fall due and (d) the
Obligors, on a consolidated basis, will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Amendment Effective
Date.
3.05.    No Defaults. No Default or Event of Default has occurred and is
continuing.
3.06.    Beneficial Ownership Certification. As of the Amendment Effective Date,
the information included in the Beneficial Ownership Certification (as defined
in the Loan Agreement after giving effect to this Amendment), if applicable, is
true and correct in all respects.
3.07.    Term Loan Agreement Fourth Amendment. The Term Loan Agreement Fourth
Amendment (as defined in the Loan Agreement after giving effect to this
Amendment) is in full force and effect.
ARTICLE IV
CERTIFICATIONS
The Obligors hereby certify to Agent and Lenders that (a) the Term Loan
Agreement Fourth Amendment (as defined in the Loan Agreement after giving effect
to this Amendment) is not prohibited by


6





--------------------------------------------------------------------------------

 


Section 10.2.11 of the Loan Agreement, as amended by this Amendment, and (b)
neither the execution or performance of this Amendment nor the incurrence of any
Obligations by Obligors pursuant to the Loan Documents violates the Term Loan
Documents.
Reference is hereby made to that certain 2018 Replacement Term Loan Amendment,
dated as of February 16, 2018 (the “Specified Term Loan Amendment”), by and
among the Term Loan Agent, the Term Loan Lenders party thereto, the Parent
Borrower, Horizon Americas, Horizon Global, and the other parties thereto. The
Obligors hereby certify to Agent and Lenders that the funding of the 2018
Replacement Term Loan Facility (as defined in the Specified Term Loan Amendment)
did not occur on or before the Expiration Date (as defined in the Specified Term
Loan Amendment), and the Specified Term Loan Amendment and the commitments
thereunder of the 2018 Replacement Term Lenders to provide the 2018 Replacement
Term Loans (each as defined in the Specified Term Loan Amendment) have
terminated in accordance with the terms of the Specified Term Loan Amendment.
ARTICLE V
CONDITIONS PRECEDENT AND FURTHER ACTIONS
5.01.    Conditions Precedent. This Amendment shall be deemed effective as of
the date first set forth above when each of the following conditions precedent
have been satisfied in form and substance satisfactory to the Agent and its
counsel (such date, the “Amendment Effective Date”):
(a)    The Agent shall have received duly executed counterparts of this
Amendment which, when taken together, bear the authorized signatures of the
Obligors, the Agent and the Required Lenders;
(b)    Upon the reasonable request of any Lender made at least five days prior
to the Amendment Effective Date, the Obligors shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with the AML Legislation,
including, without limitation, the PATRIOT Act, in each case at least five days
prior to the Amendment Effective Date;
(c)    At least five days prior to the Amendment Effective Date, any Obligor
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation (as defined in the Loan Agreement after giving effect to this
Amendment) shall deliver, to each Lender that so requests, a Beneficial
Ownership Certification (as defined in the Loan Agreement after giving effect to
this Amendment) in relation to such Obligor; and
(d)    The Borrowers shall have paid all fees and expenses (provided that legal
fees required to be paid as a condition precedent to the occurrence of the
Amendment Effective Date shall be limited to such legal fees as to which
Borrowers have received a summary invoice) owed to and/or incurred by the Agent
in connection with this Amendment.
5.02.    Further Actions. Each of the parties to this Amendment agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Amendment.


7





--------------------------------------------------------------------------------

 


ARTICLE VI
REAFFIRMATION
Each Obligor hereby (i) acknowledges and consents to this Amendment; (ii)
reaffirms its obligations under the Guaranties, the Security Documents and the
other Loan Documents; (iii) reaffirms the Liens granted by it pursuant to the
Security Documents; and (iv) confirms that the Guaranties, the Security
Documents and the other Loan Documents remain in full force and effect, without
defense, offset or counterclaim. Although each Guarantor has been informed of
the terms of the Amendment, such Guarantor hereby confirms that it understands
and agrees that the Agent and the Lenders have no duty to so notify such
Guarantor or any other guarantor or to seek this or any future acknowledgment,
consent or reaffirmation, and nothing contained herein shall create or imply any
such duty as to any transaction, past or future.
ARTICLE VII
MISCELLANEOUS
7.01.    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Obligors, Agent, Lenders, Secured Parties, and their
respective successors and assigns. The successors and assigns of the Obligors
include, without limitation, their respective receivers, trustees, and
debtors-in-possession.
7.02.    Further Assurances. Each Obligor party hereto hereby agrees from time
to time, as and when requested by the Agent or any Lender, to execute and
deliver or cause to be executed and delivered all such documents, instruments
and agreements and to take or cause to be taken such further or other action as
the Agent or such Lender may reasonably deem necessary or desirable in order to
carry out the intent and purposes of this Amendment and the other Loan
Documents.
7.03.    Loan Document. This Amendment shall be deemed to be a “Loan Document”
for all purposes under the Loan Agreement.
7.04.    Governing Law. THIS AMENDMENT AND, UNLESS EXPRESSLY PROVIDED IN ANY
LOAN DOCUMENT, ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL
LAWS RELATING TO NATIONAL BANKS.
7.05.    Consent to Forum.
(a)    Forum. EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK OR THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION
OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT
ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES
ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1 OF


8





--------------------------------------------------------------------------------

 


THE LOAN AGREEMENT. A FINAL JUDGMENT IN ANY PROCEEDING OF ANY SUCH COURT SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR ANY OTHER MANNER PROVIDED BY APPLICABLE LAW.
(b)    Other Jurisdictions. Nothing herein shall limit the right of Agent, any
Security Trustee or any Lender to bring proceedings against any Obligor (other
than a Mexican Domiciled Obligor) in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law (except
with respect to service of process to Mexican Domiciled Obligors). Nothing in
this Amendment shall be deemed to preclude enforcement by Agent or any Security
Trustee of any judgment or order obtained in any forum or jurisdiction. Final
judgment against an Obligor in any action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction, including the country
in which such Obligor is domiciled, by suit on the judgment.
(c)    Each Mexican Domiciled Obligor waives any right to any jurisdiction
(other than as provided under Section 7.04 above and this Section 7.05) to which
they may be entitled under Applicable Law, by reason of its present or future
domicile, or otherwise, for the purposes of proceedings against or involving any
of the Mexican Domiciled Obligors, and waives any objection to those courts on
the ground of venue or forum non conveniens.
7.06.    Severability. Wherever possible, each provision of this Amendment shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Amendment shall remain in full force and effect.
7.07.    Entire Agreement. Time is of the essence of this Amendment. This
Amendment constitutes the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
7.08.    Execution in Counterparts. This Amendment may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment shall become
effective on the Amendment Effective Date. Delivery of a signature page of this
Amendment by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of such agreement.
7.09.    Costs and Expenses. The Borrowers agree to reimburse Agent for all
fees, costs and expenses, including the reasonable fees, costs and expenses of
counsel or other advisors for advice, assistance, or other representation in
connection with this Amendment.
7.10.    Reference to and Effect upon the Loan Documents. The amendments and
modifications described in this Amendment shall apply and be effective only with
respect to the provisions of the Loan Agreement specifically identified in this
Amendment. Except as expressly amended herein, the Loan Agreement and the other
Loan Documents shall continue in full force and effect in accordance with the
provisions thereof, and are hereby ratified and confirmed. In each case except
as expressly provided in this Amendment, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Agent or any Lender under any of the Loan Documents, nor
constitute a waiver or amendment of any provision of any of the Loan Documents.
Upon the effectiveness of this Amendment, each reference in the Loan Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import
shall mean and be a reference to the Loan Agreement as amended hereby.


9





--------------------------------------------------------------------------------

 


7.11.    Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.














Balance of Page Intentionally Left Blank


Signature Pages Follow




10





--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Amendment and the parties have delivered this Amendment, each as of the day
and year first written above.
 
OBLIGORS:
   
HORIZON GLOBAL CORPORATION, 
a Delaware corporation, as a U.S. Borrower, a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor, a UK Facility Obligor and the Borrower Agent


By:    /s/ Jay Goldbaum      
Name:   Jay Goldbaum         
Title:    General Counsel and Corporate Secretary




 
HORIZON GLOBAL AMERICAS INC., 
a Delaware corporation, as a U.S. Borrower, a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor and a UK Facility Obligor




By:    /s/ Jay Goldbaum      
Name:   Jay Goldbaum         
Title:    Vice President and Secretary   








--------------------------------------------------------------------------------

 


 


CEQUENT UK LIMITED, a company incorporated in England and Wales with company
number 08081641, as UK Borrower, a UK Facility Obligor, a Canadian Facility
Guarantor and a Canadian Facility Obligor




By:    /s/ David Rice         
Name:   David Rice         
Title:    Director         




CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of the
Province of Ontario, as Canadian Borrower, a Canadian Facility Obligor, a UK
Facility Guarantor and a UK Facility Obligor




By:    /s/ Jay Goldbaum      
Name:   Jay Goldbaum         
Title:    Vice President and Secretary   




HORIZON GLOBAL COMPANY LLC, 
a Delaware limited liability company, as a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor and a UK Facility Obligor




By: /s/ Jay Goldbaum         
Name:   Jay Goldbaum         
Title:    Vice President and Secretary   



HORIZON INTERNATIONAL HOLDINGS LLC,
a Delaware limited liability company, as a Canadian Facility Guarantor, a
Canadian Facility Obligor, a UK Facility Guarantor and a UK Facility Obligor




By:     /s/ Jay Goldbaum        
Name:    Jay Goldbaum            
Title:     Vice President and Manager    




CEQUENT NEDERLAND HOLDINGS B.V.,
a company formed under the laws of the Netherlands, as a Canadian Facility
Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a UK
Facility Obligor


By:     /s/ Jay Goldbaum        
Name:    Jay Goldbaum            
Title:     Director            


[Signatures continue on next page.]





--------------------------------------------------------------------------------

 


CEQUENT MEXICO HOLDINGS B.V.,
a company formed under the laws of the Netherlands, as a Canadian Facility
Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a UK
Facility Obligor




By:     /s/ Jay Goldbaum        
Name:    Jay Goldbaum            
Title:     Director            


            


CEQUENT SALES COMPANY DE MEXICO, S. DE R.L. de C.V.,
a limited liability company formed under the laws of Mexico, as a Canadian
Facility Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a
UK Facility Obligor




By:     /s/ Jay Goldbaum        
Name:    Jay Goldbaum            
Title:     Vice President and Director    




CEQUENT ELECTRICAL PRODUCTS DE     MEXICO, S. DE R.L. de C.V.,
a limited liability company formed under the laws of Mexico, as a Canadian
Facility Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a
UK Facility Obligor




By:     /s/ Jay Goldbaum        
Name:    Jay Goldbaum            
Title:     Vice President and Director    








[Signatures continue on next page.]

























--------------------------------------------------------------------------------

 








 
AGENT AND REQUIRED LENDERS:


BANK OF AMERICA, N.A.,
as Agent, a U.S. Lender, a UK Lender and UK Swingline Lender




By:    /s/ Kindra M. Mullarky         
Name:   Kindra M. Mullarky      
Title:       VP            




BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender
and Canadian Swingline Lender




By:    /s/ Sylwia Durkiewicz         
Name:   Sylwia Durkiewicz      
Title:       Vice President         




BANK OF AMERICA, N.A. (acting through its London branch), as UK Security Trustee




By:    /s/ Kindra M. Mullarky         
Name:   Kindra M. Mullarky      
Title:       VP            


 
 







































[Signatures continue on next page.]





--------------------------------------------------------------------------------

 




 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Lender




By:    /s/ Jake Elliott         
Name:      Jake Elliott      
Title:       Authorized Signatory   




WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender


By:    /s/ David G. Phillips      
Name:   David G. Philipps      
Title:    Credit Officer, Canada      




WELLS FARGO BANK, NATIONAL ASSOCIATION, (London branch), as a UK Lender


By:    /s/ N. B. Hogg         
Name:   N. B. Hogg         
Title:    Authorised Signatory      

























































[Signatures continue on next page.]







--------------------------------------------------------------------------------








 
BANK OF MONTREAL, as a U.S. Lender and a UK Lender




By:    /s/ Craig Thistlethwaite      
Name:   Craig Thistlethwaite      
Title:    Managing Director      




BANK OF MONTREAL, Toronto Branch, as a Canadian Lender




By:    /s/ Helen Alvarez-Hernandez   
Name:   Helen Alvarez-Hernandez   
Title:    Managing Director      





































































    





